oman HD Nn BPW YN

DO NO KR KR HNO KN KR Rw me epee
N aA FP W NY KF OD OO OWA HD HA BW WN KH CO

No &
co “4

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case noOR) vd J-VAP

_ Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
e (FED, R CRIM P. 32. 1(a)(6); 18
oJ nN, DY. . a
Daniel Joseph Kovaa USC. §3143@)())
Defendant.

 

The detendent having been arrested in this District pursuant to a warrant
issued by the United States District Court for the Centra! District of
Calter LAUNS VA for alleged violation(s) of the terms and conditions of probation
or supervised release; and
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. (\) The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
(\) information in the Pretrial Services Report and Recommendation
(0 information in the violation petition and report(s)

a the defendant’s nonobjection to detention at this time
() — other:

 

 
OO CO DY HA HW BR WH Ke

NN YN NNN by
SeraatAEoOSRekSGEagRRAREBRAS

 

B. (0

and/ or |
The defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she is not likely to pose a danger to the
safety of any other person or the community if released under 18 U.S.C.
§ 3142(b) or (c). This finding is based on the following:

( 4 information in the Pretrial Services Report and Recommendation
(Y) information in the violation petition and report(s)

(\§ the defendant’s nonobjection to detention at this time

() other:

 

I'T THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

Dated: Janvory Jl, 2e22

 

_ __SHERI PYM
United States Magistrate Judge

 
